Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered February 9, 2010. The or*1481der, inter alia, awarded plaintiff money damages against defendant RLI Insurance Company after a nonjury trial.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Fahey, Peradotto, Lindley and Martoche, JJ.